Scott, J.:
The demurrer of three of the defendants has been sustained on the grounds that there is a misjoinder of parties plaintiff, and also a misjoinder of causes of action. The plaintiff, the Metropolitan Trust Company of the City of New York, sues both as an individual and as the administrator of the goods, chattels and credits of Alexander McDonald, deceased. The condition of the estate of said McDonald, as disclosed by the complaint, is a very complicated one, and the professed purpose of the present action is to clear up and disentangle these complications, to determine the proper disposition of certain funds now in plaintiff’s hands, to obtain an adjudication as to the sums for which it is justly chargeable, and to permit it to account therefor. The defendants embrace all persons who appear to have any claim to any portion of the estate. The following summary of the complaint (adopted from one of the briefs) fairly presents the questions upon which this appeal turns:
“Alexander McDonald died intestate in March, 1910, leaving as his only next of kin, his granddaughters, Laura McDonald Stallo and Helena McDonald Stallo Murat, both of whom were then minors. Their father and general guardian was Edmund K. Stallo. Stallo was appointed administrator of the McDonald estate in October, 1910. The plaintiff, Metropolitan Trust Company, upon Stallo’s petition, was appointed co-administrator with him. In December, 1910, Stallo’s letters were revoked, leaving the trust company sole administrator. Stallo, while acting as administrator; filed an inventory of which a copy is annexed to the complaint as Exhibit I, and after his removal filed a report which is annexed to the complaint as Exhibit II. Both in the inventory and report Stallo claims that there was a partnership between himself and McDonald, and classifies as partnership assets securities valued by him at the sum of $2,111,112.60, and classifies as partnership indebtedness debts amounting to $2,685,119.28. Stallo, however, after the appointment of the plaintiff as administrator, did not in any way act as liquidator of the alleged partnership, or take any steps for the settlement of its affairs. The trust company did not know and has never been able to *651ascertain whether or not the partnership which Stallo claims to have existed, did in fact ever exist. It alleges, however, that for some years prior to McDonald’s death, he and Stallo were engaged in joint undertakings having to do with the construction of the Mobile, Jackson and Kansas City Railroad and the Gulf & Chicago Railway Company (afterwards reorganized into the New Orleans, Mobile and Chicago Railroad), and that some at least of the indebtedness which Stallo classes as partnership indebtedness was incurred for the purposes of such undertakings, and that many of the securities which he classes as partnership property were acquired in connection therewith.
“ Several years before McDonald’s death the Metropolitan Trust Company began lending money on notes of which McDonald and Stallo, or one of them, were makers or indorsers, and to secure which stock, bonds, etc., of the Mobile, Jackson & Kansas City Railroad Company and of the Gulf & Chicago Railway Company were pledged. When McDonald died the Trust Company held a promissory note made by McDonald & Stallo (McDonald’s name being signed by Stallo as attorney), dated December 8th, 1909, for $2,700,000, payable twelve (12) months from date. As collateral security for this note there were pledged 2,000 shares of the capital stock of the Standard Oil Company (New Jersey) and bonds and stock of the New Orleans, Mobile & Chicago Railroad Company. The 2,000 shares of Standard Oil Company stock were the individual property of Alexander McDonald. The Metropolitan Trust Company never has known what the respective interests of McDonald and Stallo in the railroad stocks and bonds were. In the summer and fall of 1911 the Trust Company, being then sole administrator of the McDonald estate, sold the Standard Oil stock and the railroad stocks and bonds. These sales produced enough to pay the amount due on the note held by the Trust Company and to leave a balance of $434,250.93. This amount is in the hands of the Trust Company.
“ The New Orleans, Mobile & Chicago Railroad Company which issued the railroad stocks and bonds pledged with the Trust Company as collateral for the $2,700,000 note, was the result of a reorganization perfected about December, 1909, of the Mobile, Jackson and Kansas City Railroad Company and of *652the Gulf and Chicago Railway Company.. According to the plan of reorganization the bonds of the new company were issued for bonds, notes and other indebtedness of the old companies, dollar for dollar. The holders of the stock of the old companies had to- pay a 20 per cent assessment on their stock and upon such payment became entitled to receive new common stock to the amount of the old stock held by them, bonds to the amount of the assessment and preferred stock to the amount of 20 per cent of the assessment. At the time of the reorganization, 10,000 shares of the stock of the old companies were owned or claimed by General Brayton Ives. The assessment on this stock was $200,000, and this assessment was paid by McDonald and Stallo out of the proceeds of the $2,700,000 note, and on payment of this assessment there were issued in respect to the 10,000 shares of old stock 10,000 shares of common stock of the new company, 400 shares of its preferred stock and $200,000 par value of its bonds. The stock of the new company so issued, never came into the possession of the Trust Company. The bonds and preferred stock were retained by Ives as his own property, but on or about February, 1912, he delivered said bonds and preferred stock and also $20,000 (the amount of coupons collected by him on the bonds) to the attorneys of the Trust Company for and on its behalf as if deposited with it, as additional security for the loan made by it to McDonald and Stallo, and the loan having been paid, to be held by it for whomsoever might be' entitled thereto, and in June, 1913, he sent a communication to the Trust Company stating that he had decided to relinquish any and all claims'to said bonds, preferred stock and moneys. These bonds, shares of preferred stock and moneys are now in the hands of the Trust Company.
“In March, 1913, the defendant Edward V. Harmon, claiming to be a judgment creditor of the Alabama Securities Company, brought an action against the Alabama Securities Company, Metropolitan Trust Company, individually and as administrator, Edmund K. Stallo and others, and also other actions against the Trust Company as administrator. The defendant, Charles E. Levy, also brought an action against the same parties. The facts which formed the basis for these *653actions are as follows: In December, 1908, that is to say, about a year before the $2,700,000 note was given, McDonald and Stallo and one William D. Stratton made and delivered to the Trust Company a promissory note for $2,250,000 and pledged as collateral therefor various stocks, bonds, etc., of the two old companies. Part of this note had been paid and part of the collateral therefor had been surrendered before the $2,700,000 note was given in December, 1909. The balance due was paid by McDonald and Stallo out of the proceeds of the latter note, and there was also paid out of said proceeds, the assessment payable under the plan of reorganization on the securities of the old roads, that had been held up to that time as collateral for the $2,250,000 note. The securities of the new road issued pursuant to the plan of reorganization in respect to these securities of the old roads were the railroad securities which formed a part of the collateral for the $2,700,000 note.
“Edward Y. Harmon and Charles E. Levy, in the actions brought by them, claim that all or part of the securities of the old roads pledged as security for the $2,250,000 note were owned by the defendant The Alabama Securities Company, or that it had an interest therein, and that the Metropolitan Trust Company, individually, and also as administrator, Stallo, and others, are bound to account for such securities or for the proceeds thereof.
“McDonald, prior to December, 1909, had advanced very large amounts of money to the Alabama Securities Company, and that company had either transferred to McDonald and Stallo whatever rights it had in the securities of the old companies pledged as collateral for the $2,250,000 note, or had fully authorized the action taken by Stallo and McDonald in reference to those securities. The Trust Company has never had any knowledge as to what, if any, was the actual interest of the Alabama Securities Company in the securities of the old companies, or what, if any, interest it had in the securities of the- new company pledged to secure the $2,700,000 note. The securities of the new company were all sold by the Trust Company before either the Harmon or the Levy actions were commenced, and any interest which the Alabama Securities Company may have had in such securities is confined to the balance *654of the proceeds of the sale by the Trust Company of the collateral for the $2,700,000 note. This balance is the sum of $434,250.93, referred to above, and is now held by the Trust Company subject to the determination of the question of the ownership thereof and the interests therein.
“Claims have been filed against the estate of Alexander McDonald on various notes secured by collateral claimed by Stallo to be partnership assets or claimed by him to be his individual property, but some of which prima facie are the property of the Alabama Securities Company. The Trust Company as administrator has had to pay a number of such claims, and has in its possession a large amount of securities which were held as collateral by the claimants, and it does not now and never has been able to ascertain what the respective interests of the McDonald estate, Edmund K. Stallo and the Alabama Securities Company are therein. It has also received and now holds other securities which are claimed by Stallo as his own property or to be partnership assets. A great number of claims have been filed against the estate, based on obligations for which Stallo was either primarily liable or jointly liable with McDonald. Some of these claims are still pending, some, as above stated, have been paid, and the collateral therefor has been received by the Trust Company. The Trust Company, as administrator, has some interest in these securities, but has never been able to ascertain the extent of such interest.
“The complaint, after setting forth the facts above summarized, proceeds:
“37. ‘ Without an accounting to be had herein with respect to the matters hereinabove set forth; and a determination with respect to the assets that have come into the possession of the plaintiff; and an ascertainment as to which of said assets are the property of the estate of Alexander McDonald, and which thereof are the property of said estate jointly with others, and the interest therein of said estate, and what if any interest the defendant Stallo or the defendant Alabama Securities Company has therein, or in any thereof; and a marshalling of the individual and joint liabilities of said McDonald and Stallo and of their individual and joint assets; and a determination of the conflicting claims in respect to the bonds and preferred stock of *655the New Orleans, Mobile & Chicago Railroad Company and the interest heretofore collected on the same now held by the plaintiff’s attorneys for and on its behalf as alleged in the foregoing Paragraph 27 hereof; and a determination as to the amount of the assets of the estate of Alexander McDonald; the plaintiff is unable to determine what portion of the moneys, assets and other property in its hands belongs to the estate of Alexander McDonald and what portion belongs to others, if any, or to render an account to the Surrogate’s Court as such administrator of its acts, transactions, receipts and disbursements to the end that it may be settled and allowed, or to have the amount of the transfer tax upon said estate determined and paid, or to pay over and deliver to others any portion of said moneys, property and other assets to which they may be entitled.’
“38. ‘By reason of the premises and of the matters and things hereinbefore set forth, the Surrogate’s Court of the county of New York is without the power and jurisdiction to determine the matters involved in this action, and to do full and complete justice between the parties hereto.’
“ The Trust Company demands judgment (1) that it be ascertained and determined what the interests of the estate of Alexander McDonald and of the defendant Edmund K. Stallo and of the Alabama Securities Company respectively are in the net proceeds of the collateral for the $2,700,000 note, and in the stocks, bonds and securities which have come into the Trust Company’s possession; (2) that Edmund K. Stallo be required to account in respect to all of the transactions in which he and McDonald participated; (3) that with respect to the $200,000 of bonds (including the interest thereon), and the preferred stock above referred to, the interests therein of the estate of Alexander McDonald, and of Stallo and of the Alabama Securities Company, be ascertained and determined, and also their respective liabilities on account thereof; (4) that it be adjudged and determined that the collateral pledged with the Trust Company to secure the $2,250,000 note and the $2,700,000 note was so pledged with the consent of the Alabama Securities Company; (5) that it be adjudged and determined that plaintiff may account herein for its acts, proceedings, receipts and disburse*656ments as administrator of the estate of Alexander McDonald to the end that it may be ascertained and determined- for what amount and for what property and assets plaintiff is chargeable as such administrator and its account settled and allowed; (6) that it be adjudged and determined what disposition shall be made of the property and assets found in its hands and that plaintiff be discharged from liability to the parties or any of them on account of the transactions set forth; (7) that each of the defendants be enjoined from maintaining suits against the plaintiff either in its individual capacity or as administrator concerning any of the matters and things set forth in the complaint.” While it may be that it would be possible to find in this complaint the material for more than one action, this is by no means uncommon in actions in equity, nor is it a ground of demurrer. It is only when causes of action are improperly united that a complaint is obnoxious to demurrer. (Code Civ. Proc. § 488, subd. 7.) Primarily and mainly this is an action for an accounting to determine, under very complicated conditions and in the face of very numerous conflicting claims, with just what the plaintiff is chargeable to the estate of McDonald. Incidentally it is sought to procure the adjustment of some of the conflicting claims' to which we have referred, and indeed such an adjustment is a necessary incident and prerequisite to the determination of the primary question sought to be determined. Until all these incidental questions are answered and the claims of persons not directly interested in the estate to the moneys and securities apparently constituting a part of the estate are adjusted and determined, it will be impossible for plaintiff or any one else to know precisely of what the estate consists. Similar complaints have frequently been upheld. It has been considered that they fall within subdivision 9 of section 484 of the Code of Civil Procedure, which permits the uniting in one complaint of two or more causes of action “ upon claims arising out of the same transaction, or transactions connected with the same subject of action, and not included within one of the foregoing subdivisions of this section. ” It is true that this provision is qualified by the further provision in the same section that the causes of action so united must be consistent with each other, and, except as otherwise pre*657scribed by law, that they affect all the parties to the action. The separate causes of action, if there be such, which the respondents insist are to be found in the complaint are certainly not inconsistent, and it is also certain that the primary and predominant cause of action stated by the complaint, as well as the judgment sought, will affect all of the defendants in one way or another. It is not essential in equity that they shall all be affected alike. (People v. Equitable Life Assurance Society, 124 App. Div. 727.) The main object of the action, as has been said, is to ascertain and have judicially determined just what constitutes the assets of the estate for which plaintiff is accountable. Clearly the next of kin are vitally interested in this question and are proper and even necessary parties. Equally clearly the other defendants are also interested, for they all claim some right or interest in the apparent assets. “ The fact that their pecuniary interest may not be the same, or that some may not be interested in the incidental relief obtained by others does not prevent all being interested in the subject of the action and in obtaining the judgment demanded.” (Mullin v. Mullin, 119 App. Div. 521; Simar v. Canaday, 53 N. Y. 298; Shepard v. Manhattan R. Co., 117 id. 442.) “ It is proper in a suit in equity for an accounting to bring in all the parties to be affected thereby and to set forth such facts germane to the accounting as will give to the plaintiff in such an action adequate and complete relief; and a complaint which includes such parties and transactions is not open to demurrer upon the ground of improper joinder of parties or of causes of action.” (Donnelly v. Lambert, 62 App. Div. 189.)
Nor do we find any improper joinder of parties plaintiff or of causes of action arising out of the fact that the plaintiff sues both in its individual capacity and as administrator of the McDonald estate. Such a joinder has been frequently upheld. (Donnelly v. Lambert, supra; Shuttleworth v. Winter, 55 N. Y. 624; Bushe v. Wright, 118 App. Div. 320.) A sufficient reason for such a joinder is that while technically the title to the assets of the estate are vested in plaintiff as administrator, the liability for such assets and the responsibility for the acts of the administrator will fall upon the plaintiff individually, for *658as was said in Newcombe v. Lottimer (35 N. Y. St. Repr. 614; affd., 128 N. Y. 618): “ It is well settled that the acts of executors in respect to the estate of which they are the trustees, which acts may be proper in themselves, may result in an individual liability of such executors, and that in the course of the administration of an estate the acts done by the executor are his individual acts for which he is individually responsible, although the acts done may relate to the business of the estate. ” It is of course evident, and, as we understand, not disputed, that if this action had been begun by plaintiff solely in its representative capacity, it would have been a proper party defendant in its individual capacity. Is it necessary to transplant the plaintiff individually from its position as plaintiff to a position with the defendants ? The Code of Civil Procedure does not require that the parties joined as plaintiffs shall have a common or identical interest in the cause of action. The requirement is that “ all persons having an interest in the subject of the action, and in obtaining the judgment demanded, may be joined as'plaintiffs, except as otherwise expressly prescribed in this act.” (§ 446.) It is quite obvious that in an action for an accounting in which the object is to ascertain and fix the amount for which the executor or administrator is liable, he has an interest in the subject of the action both individually and in his personal capacity, and in both capacities he is interested in obtaining the judgment demanded. For this reason it is quite common for an executor or administrator to sue in both capacities. Such a joinder puts any defendant who wishes to assert a claim against the administrator in either capacity at no disadvantage.
For these reasons, we are of the opinion that the demurrer should have been overruled.
The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and plaintiff’s motion to overrule the demurrer and for judgment upon the pleadings granted, with ten dollars costs, with leave to defendants to withdraw their demurrer and answer over upon the payment of said costs within twenty days.
Ingraham, P. J., and Clarke, J., concurred; McLaughlin and Laughlin, JJ., dissented.